SULLIVAN, Chief Judge
(concurring in part):
As pointed out by the majority opinion, it is not necessary to decide whether invocation of a soldier’s regulatory right to counsel at a proceeding under Article 15, Uniform Code of Military Justice, 10 USC § 815, constitutes attachment of his Sixth Amendment right to counsel concerning the offense addressed at that proceeding. See generally United States v. Wattenbarger, 21 MJ 41, 43-44 (CMA 1985), cert. denied, 477 U.S. 904, 106 S.Ct. 3272, 91 L.Ed.2d 563 (1986). I note that an Article 15 proceeding is not a bar to a later prosecution at courts-martial for the same offense (United States v. Pierce, 27 MJ 367 (CMA 1989)), and it might be conducted after charges have been preferred against an accused. I will not decide this difficult question today. See United States v. Wattenbarger, supra at 43 n. 1 and 44 n. 2.